Title: List of Captains of American Ships, 1797
From: Adams, John
To: 



1797-1800

Guadaloupe StationS. Domingo StationPresidentTruxtun}CongressSeverPhiladelphia.DecaturAdams:RobinsonNew YorkMorrisAugustaMc.ElroyJohn Adams. CrossRichmond.Law
Merrimack.BrownSamuel.  JonesBoston.LittleHavannaPatapsco—GeddesDelaware.SpottswoodTrumbullLewettA roving cruise thro’the Windward Islandsschrs{Enterprise.ShawExperimentStewartChesapeakeBarronBrig Pickering—HillarE. Indiesoff the CoastEssexPrebbleInsurgent.FletcherFranceAlgiersPortsmouth.McNiellGo. Washington.Bainbridge

Vessels in Port refitting+United States.Barry—nearly ready for Sea+
Constellation.Murray—Just arrived in Port+Ganges.Mullowny.{Phila— nearly ready for Sea}+
EagleCampbell-ConstitutionTalbot—ready for SeaWarrenBarron—nearly ready for Sea BostonHeraldRussell—Just arrivedGeneral GreenePerryNewport}These three Vessels will not be ready for Sea sooner than 5 or 6 Weeks.ConnecticutTryon?New LondonMarylandRogersBaltimoreBaltimore.Cowper—Norfolk}Ordered to be sold unfit for serviceNorfolk.Calvert—Baltimore

